UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2010 Commission file number 333-157796-01 Deutsche Telekom International Finance B.V. (Translation of Registrant’s Name into English) HERENGRACHT 124-128 NL 1 THE NETHERLANDS (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FoForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, May Deutsche Telekom International Finance B.V. intends to deregister from SEC Deutsche Telekom International Finance B.V. (the “Company”) intends to deregister and terminate its reporting obligations with the Securities and Exchange Commission (“SEC”). Once the Company meets the criteria for deregistration, it intends to file Form 15F with the SEC in order to deregister all classes of its registered debt securities, which are guaranteed by Deutsche Telekom. The Company expects to file the Form 15F on or about June 23, 2010 and expects the deregistration to become effective 90 days later. The Company reserves the right, for any reason, to delay the filing or to withdraw it prior to its effectiveness, and to otherwise change its plans in this regard. This press release contains forward-looking statements that reflect the current views of Deutsche Telekom and Deutsche Telekom International Finance B.V. management with respect to future events. They are generally identified by the terms "expect," "anticipate," "believe," "intend," "estimate," "aim for," "goal," "plan," "will," "strive for," "outlook" or similar expressions and they should therefore be considered with caution. Such statements are subject to risks and uncertainties, most of which are difficult to predict and are generally beyond Deutsche Telekom's and Deutsche Telekom International Finance’s control, including those described in the sections "Forward-Looking Statements" and "Risk Factors" of the Deutsche Telekom's Form 20-F annual report filed with the U.S. Securities and Exchange Commission. Among the relevant factors is the ability of Deutsche Telekom and Deutsche Telekom International Finance B.V. to fulfill the criteria required for deregistering the registered debt securities under applicable U.S. law. If these or other risks and uncertainties materialize, or if the assumptions underlying any of these statements prove incorrect, Deutsche Telekom's and Deutsche Telekom International Finance B.V.’s future actions may be materially different from those expressed or implied by such statements. Deutsche Telekom and Deutsche Telekom International Finance B.V. can offer no assurance that these expectations will be met. Deutsche Telekom and Deutsche Telekom International Finance B.V. do not assume any obligation to update forward-looking statements to take new information or future events into account or otherwise. Deutsche Telekom AG Corporate
